DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 08/25/2022. The objections to the Drawings have been withdrawn. Furthermore, the 35 USC 112 rejections have also been withdrawn. However, the previous Specification objections have been maintained. Claims 1-8 and 10-20 remain pending for consideration.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0052], the phrases “upper evaporator 31” and “lower evaporator 32” will be interpreted as --upper evaporator 32-- and --lower evaporator 31--                 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…wherein the second guide part extends upward from one side of left and right sides of the blowing fan facing the second passage”. However, it is unclear what the metes and bounds of the claim are. It is unclear how the second guide part extends upward from both the left and right sides of the blowing fan. In view of Fig. 8, the second guide part is located on the right side of the blowing fan and extends upward. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US20180112905A1, herein after referred to as Cho) in view of Kim et al. (KR102013589B1, herein after referred to as Kim) and in further view of Lee et al. (US20080256964A1, herein after referred to as Lee).
Regarding claim 1, Cho teaches a refrigerator (refrigerator 10 Fig. 1) comprising: a cabinet (cabinet 11 Fig. 1) defining a storage space (storage space paragraph [0040] and Fig. 6); a door (first door 25 Fig. 1) configured to open or close the storage space (paragraph [0023]); an evaporator (evaporator paragraph [0074]) configured to supply cold air to the storage space (paragraph [0074]); a duct assembly (multi-duct 60 Fig. 3) provided above the evaporator (air is cooled through an evaporator then sent to the lower portion of the multi-duct paragraph [0074]), extending in a vertical direction (Figs. 2 and 3), and configured to guide the cold air supplied to the storage space (paragraph [0043]); a door supply duct (front duct 90 Fig. 2) coupled to the duct assembly and configured to guide a part of the cold air flowing through the duct assembly to be supplied to the door (paragraphs [0044] and [0058], [0061]); wherein the duct assembly defines a first passage (second partitioning portion 62 Fig. 4) and a second passage (first partitioning portion 61 Fig. 4) that are spaced apart from each other, wherein the second passage comprises: a main passage (see below annotated Fig. of Cho) configured to supply the cold air to the storage space, and a sub-passage (see below annotated Fig. of Cho) branched from the main passage and coupled to the door supply duct (Fig. 2) , and wherein, based on the cold air being supplied to the second passage, a flow rate (amount of the cool air paragraph [0048]) of the cold air supplied through the second passage is greater than a flow rate (amount of the cool air paragraph [0048]) of the cold air supplied through the first passage (paragraph [0048]).

    PNG
    media_image1.png
    567
    860
    media_image1.png
    Greyscale

Cho teaches the invention as described above but fails to explicitly teach a fan motor assembly that is coupled to a lower end of the duct assembly, that is configured to suction air cooled by the evaporator and blow the suctioned air into the duct assembly, and that comprises (i) a blowing fan configured to suction cold air and (ii) a front housing and a rear housing accommodating a fan module, wherein the front housing and the rear housing are coupled to each other and include (i) a first guide part configured to guide cold air discharged from the blowing fan to the first passage and (ii) a second guide part configured to guide the cold air discharged from the blowing fan to the second passage.
However, Kim teaches a fan motor assembly (see below annotated Fig. of Kim) that is coupled to a lower end of the duct assembly (multi duct 16 Fig. 4), that is configured to suction air cooled by the evaporator and blow the suctioned air into the duct assembly (paragraph [013]), and that comprises (i) a blowing fan (blower fan 15 Fig. 3) configured to suction cold air (paragraph [013]) and (ii) a front housing (see below annotated Fig. of Kim) and a rear housing (see below annotated Fig. of Kim) accommodating a fan module (it is understood that the fan disclosed by Kim would include a base plate and a motor), wherein the front housing and the rear housing are coupled to each other and include (i) a first guide part (second inlet 16”Fig. 5) configured to guide cold air discharged from the blowing fan to the first passage (paragraph [062]) and (ii) a second guide part (first inlet 16’ Fig. 5) configured to guide the cold air discharged from the blowing fan to the second passage (paragraph [062]) to provide efficient cooling for the storage chamber.

    PNG
    media_image2.png
    208
    1005
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Cho to include a fan motor assembly that is coupled to a lower end of the duct assembly, that is configured to suction air cooled by the evaporator and blow the suctioned air into the duct assembly, and that comprises (i) a blowing fan configured to suction cold air and (ii) a front housing and a rear housing accommodating a fan module, wherein the front housing and the rear housing are coupled to each other and include (i) a first guide part configured to guide cold air discharged from the blowing fan to the first passage and (ii) a second guide part configured to guide the cold air discharged from the blowing fan to the second passage in view of the teachings of Kim to provide efficient cooling for the storage chamber.
The combined teachings teach the invention as described above but fail to explicitly teach wherein a width of an entrance of the second guide part is greater than a width of an entrance of the first guide part.
However, Lee teaches wherein a width of an entrance (see below annotated Fig. of Lee) of the second guide part (see below annotated Fig. of Lee) is greater than a width of an entrance (see below annotated Fig. of Lee) of the first guide part (see below annotated Fig. of Lee) to send a different amount of cold air to the guide parts.

    PNG
    media_image3.png
    543
    1154
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein a width of an entrance of the second guide part is greater than a width of an entrance of the first guide part” in view of the teachings of Lee to send a different amount of cold air to the guide parts.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	Regarding claim 2, the combined teachings teach wherein a volume of the first passage is less than a volume of the second passage (width of portion 61 is 50% wider than the width of portion 62 paragraph [0048] of Cho).
	Regarding claim 3, the combined teachings teach wherein the door comprises: a main door (outer door 25 Fig. 1) that is configured to rotate to open or close the storage space (paragraph [0042] of Cho), that defines an opening (see below annotated Fig. of Cho), and that includes a door accommodation member (partition cover 21 Fig. 6 of Cho) defining a door storage space (container space paragraph [0041]) accessible through the opening; and a sub-door (second door 30 Fig. 1 of Cho) provided in front of the main door and configured to rotate to open or close the opening (paragraph [0042]), and wherein a rear end of the door supply duct (refraction portion 92 Fig. 7 of Cho) is coupled to the sub-passage, and a front end of the door supply duct (nozzle unit 95 paragraph [0058] and Fig. 7 of Cho) is in communication with the door accommodation member in a state in which the main door is closed (paragraph [0058] of Cho).

    PNG
    media_image4.png
    796
    529
    media_image4.png
    Greyscale

	Regarding claim 4, the combined teachings teach wherein the door supply duct is provided on an upper surface of the storage space (Fig. 6 of Cho).
	Regarding claim 5, the combined teachings teach wherein the first passage (second partitioning portion 62 Fig. 4 of Cho) and the second passage (first partitioning portion 61 Fig. 4 of Cho) are respectively disposed on a left side (see below annotated Fig. of Cho) and a right side (see below annotated Fig. of Cho) with respect to a center of the storage space see below annotated Fig. of Cho), and wherein the second passage faces the door accommodation member (Fig. 6 of Cho).

    PNG
    media_image5.png
    730
    963
    media_image5.png
    Greyscale

	Regarding claim 6, the combined teachings teach wherein the rear housing defines (i) a first space (see below annotated Fig. of Kim) in which the fan module is accommodated (see below annotated Fig. of Kim) and (ii) a second space (see below annotated Fig. of Kim) configured to guide cold air toward the duct assembly (paragraph [013] of Kim).

    PNG
    media_image6.png
    248
    560
    media_image6.png
    Greyscale

	Regarding claim 7, the combined teachings teach further comprising a rear cover (partition panel 100 Fig. 2 of Lee) that defines a rear wall surface (Fig. 2 of Lee) of the storage space (cooling compartment 10 Fig. 1 of Lee which corresponds to the storage space of Cho), that includes a suction port (inlet 110 Fig. 1 of Lee) and a discharge port (outlet 120 Fig. 2 of Lee) through which cold air passes (paragraph [0015] of Lee), and that is configured to shield the evaporator (evaporator 21 Fig. 1 of Lee which corresponds to the evaporator of Cho), the fan motor assembly (Fig. 2 of Lee which corresponds to the fan motor assembly of Kim), and the duct assembly (main channel unit 130 Fig. 2 of Lee which corresponds to the duct assembly of Cho).
The combined teachings teach the invention as described above but fail to explicitly teach wherein the rear cover is spaced apart from an inlet of the front housing.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Kim regarding the cold air inlet of the fan motor assembly. In essence, Kim considers an air inlet located in the rear housing of the fan motor assembly to allow cold air from the evaporator to be suctioned by the fan. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the air inlet can only be arranged in a finite combination: (A) on the front housing or (B) on the rear housing. As per (3), one of ordinary skill in the art would recognize that changing the location of the air inlet will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since cold air generated from the evaporator will be suctioned by the fan. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A) and (B) can be done with a reasonable expectation of success. This is supported by the fact that Kim considers the use of a cold air inlet provided on the housing of the fan motor assembly. As per (4), one of ordinary skill in the art would recognize that choosing the location of the cold air inlet can be done as a matter of routine optimization, in order to allow cold air generated in the evaporator to be suctioned by the fan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kim and to have modified them by having the cold air inlet located at the rear housing of the fan motor assembly, as a matter of choosing a finite number of predictable solutions, in order to allow the cold air generated by the evaporator to be suctioned by the fan.
	Regarding claim 8, the combined teachings teach wherein a heat insulation material (duct insulation 16 b Fig. 5 of Kim) is disposed on a rear surface (rear surface paragraph [061] of Kim) of the rear cover facing the inlet.
Regarding claim 10, due to indefiniteness, the combined teachings teach wherein the first guide part extends upward (see below annotated Fig. of Lee) from an upper side (see below annotated Fig. of Lee) of the blowing fan, and wherein the second guide part extends upward (see below annotated Fig. of Lee) from one side of left and right sides of the blowing fan facing the second passage (see below annotated Fig. of Lee).

    PNG
    media_image7.png
    569
    802
    media_image7.png
    Greyscale

	Regarding claim 11, the combined teachings teach wherein the blowing fan is disposed at a lower end (see below annotated Fig. of Kim) of the fan motor assembly and is configured to rotate in a direction (see below annotated Fig. of Kim) in which the discharged cold air passes through the first guide part and the second guide part (see below annotated Fig. of Kim).

    PNG
    media_image8.png
    442
    975
    media_image8.png
    Greyscale

Regarding claim 12, the combined teachings teach wherein a width of an inlet (see below annotated Fig. of Lee) of the second guide part is greater than a diameter (see below annotated Fig. of Lee) of the blowing fan.

    PNG
    media_image9.png
    543
    988
    media_image9.png
    Greyscale

	Regarding claim 13, the combined teachings teach wherein an upper end (see below annotated Fig. of Cho) of the fan motor assembly comprises: a first housing outlet (see below annotated Fig. of Cho) that defines an opened upper surface (see below annotated Fig. of Cho) of the first guide part and that is coupled to an opened lower end (see below annotated Fig. of Cho) of the first passage; and a second housing outlet (see below annotated Fig. of Cho) that defines an opened upper surface (see below annotated Fig. of Cho) of the second guide part and that is coupled to an opened lower end (see below annotated Fig. of Cho) of the second passage, wherein an area (see below annotated Fig. of Cho) of the second housing outlet is greater than an area (see below annotated Fig. of Cho) of the first housing outlet.

    PNG
    media_image10.png
    738
    1024
    media_image10.png
    Greyscale

Claims 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim, in view of Lee, and in further view of Park Jin Wook (KR20090020398A, herein after referred to as Park).
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a bottom hole defined in the fan motor assembly and opened toward the evaporator such that defrost water is discharged; and a discharge guide extending obliquely from a first side of the bottom hole and covering a part of the bottom hole.
However, Park teaches further comprising: a bottom hole (slit 131 Fig. 4) defined in the fan motor assembly (housing 120 Fig. 4) and opened toward the evaporator (evaporator 17 Fig. 1) such that defrost water is discharged (paragraph [049]); and a discharge guide (drain guide member 132 Fig. 4) extending obliquely from a first side (Fig. 4) of the bottom hole and covering a part of the bottom hole (Fig. 4) to allow for condensed water to be drained.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a bottom hole defined in the fan motor assembly and opened toward the evaporator such that defrost water is discharged; and a discharge guide extending obliquely from a first side of the bottom hole and covering a part of the bottom hole in view of the teachings of Park to allow for condensed water to be drained.
Regarding claim 16, the combined teachings teach wherein the discharge guide extends in a direction opposite to a rotation direction of a blowing fan provided in the fan motor assembly (paragraph [045] of Park).
Regarding claim 17, the combined teachings teach wherein the bottom hole is located below and between left and right ends (Fig. 4 of Park) of a blowing fan (blower 100 Fig. 1 of Park) provided in the fan motor assembly (Fig. 4 of Park).
Regarding claim 18, the combined teachings teach the invention as described but fail to explicitly teach wherein the fan motor assembly defines a bottom hole that is opened toward the evaporator such that defrost water is discharged, wherein a discharge guide extending obliquely downward to guide the defrost water discharged through the bottom hole is provided at a first end of the bottom hole, and wherein the discharge guide extends between both ends of the bottom hole.
However, Park teaches wherein the fan motor assembly (housing 120 Fig. 4 of Park) defines a bottom hole (drainage slit 131 Fig. 4 of Park) that is opened toward the evaporator such that defrost water is discharged (paragraph [049] of Park), wherein a discharge guide (drain guide member 132 Fig. 4 of Park) extending obliquely (Fig. 4 of Park) downward to guide the defrost water discharged through the bottom hole (paragraph [049] of Park) is provided at a first end (Fig. 4 of Park) of the bottom hole, and wherein the discharge guide extends between both ends of the bottom hole (Fig. 4 of Park) to allow for defrost water to exit the fan motor assembly.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a fan motor assembly that defines a bottom hole that is opened toward the evaporator such that defrost water is discharged, wherein a discharge guide extending obliquely downward to guide the defrost water discharged through the bottom hole is provided at a first end of the bottom hole, and wherein the discharge guide extends between both ends of the bottom hole in view of the teachings of Park to allow for defrost water to exit the fan motor assembly.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the bottom hole and the discharge guide are located at a position closer to the second guide part compared to the first guide part with respect to a vertical extension line passing through a center of the blowing fan.
However, Applicant has not disclosed that having a bottom hole and the discharge guide located at a position closer to the second guide part compared to the first guide part with respect to a vertical extension line passing through a center of the blowing fan does anything more than produce the predictable result of draining the defrost water out of the fan motor assembly. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of draining the defrost water out of the fan motor assembly.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim, in view of Lee, in view of Park, and in further view of Nishigai et al. (WO2019193651A1, herein after referred to as Nishigai).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach wherein a drain pan configured to discharge the defrost water to the outside of the storage space is provided on a bottom surface of the storage space, and wherein the discharge guide extends toward the drain pan.
However, Nishigai teaches wherein a drain pan (drain pan portion 72 Fig. 7) configured to discharge the defrost water to the outside of the storage space (paragraph [060]) is provided on a bottom surface (Fig. 2) of the storage space, and wherein the discharge guide (heat receiving section 76 Fig. 7) extends toward the drain pan to provide a receptacle for the defrost water.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a drain pan configured to discharge the defrost water to the outside of the storage space is provided on a bottom surface of the storage space, and wherein the discharge guide extends toward the drain pan in view of the teachings of Nishigai to provide a receptacle for the defrost water.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Kim, in view of Lee, in view of Park, and in further view of Bae et al. (KR100850959B1, herein after referred to as Bae).
Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach wherein the discharge guide extends obliquely in a direction away from the second guide part as the discharge guide extends downward.
However, Bae teaches wherein the discharge guide (condensate drainage passage 116 Fig. 4 of Bae) extends obliquely in a direction away (see annotated Fig. of Bae) from the second guide part as the discharge guide extends downward (see below annotated Fig. of Bae) to drain the defrost water out of the fan motor assembly.

    PNG
    media_image11.png
    679
    1031
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a discharge guide that extends obliquely in a direction away from the second guide part as the discharge guide extends downward in view of the teachings of Bae to drain the defrost water out of the fan motor assembly.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 08/25/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that “Fig. 5 shows that the refrigerating compartment 12 is cooled by the upper evaporator 31 and the freezing compartment 13 is cooled by the lower evaporator 32”, Examiner disagrees.
Fig. 5 shows that refrigerating compartment 12 is cooled by the upper evaporator 32 and the freezing compartment 13 is cooled by the lower evaporator 31. For illustration purposes, Fig. 5 has been reproduced below:

    PNG
    media_image12.png
    758
    836
    media_image12.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763